Citation Nr: 0201314	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  00-24 184	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether a February 23, 1946 rating decision denying 
service connection for residuals of a right knee injury was 
the product of clear and unmistakable error (CUE).

2.  Whether a February 23, 1946 rating decision denying 
service connection for pes planus was the product of CUE.


REPRESENTATION

Moving party represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION 

The veteran served on active duty from July 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Houston, Texas, which denied service connection for 
residuals of a right knee injury and pes planus. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The rating decision of February 23, 1946, which denied 
entitlement to service connection for residuals of a right 
knee injury, was supported by the evidence then of record.

3.  The rating decision of February 23, 1946, which denied 
entitlement to service connection for residuals of a right 
knee injury, correctly applied the statutory and regulatory 
provisions extant at the time.

4.  The rating decision of February 23, 1946, which denied 
entitlement to service connection for pes planus, was 
supported by the evidence then of record.

5.  The rating decision of February 23, 1946, which denied 
entitlement to service connection for pes planus, correctly 
applied the statutory and regulatory provisions extant at the 
time. 






CONCLUSIONS OF LAW

1.  The February 23, 1946, rating decision that denied 
service connection for residuals of a right knee injury, was 
not the product of CUE.  38 C.F.R. § 3.105(a) (2001).

2.  The February 23, 1946, rating decision that denied 
service connection for pes planus, was not the product of 
CUE.  38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The development provisions of the VCAA 
do not apply in this case because the only issue before the 
Board is whether there was clear and unmistakable error in 
the February 23, 1946 rating decision.  The notice provisions 
do, however, apply.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) that 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The RO advised the veteran of what constitutes clear and 
unmistakable error through its August 2000 rating decision.  
In its November 2000 statement of the case, the RO provided 
the veteran with the provisions of 38 C.F.R. § 3.105(a) and 
thoroughly explained why the evidence and law did not support 
a finding of clear and unmistakable error.   Accordingly, the 
Board finds that the notice requirements of the VCAA have 
been met. 

The veteran maintains that clear and unmistakable error was 
committed because the February 23, 1946, rating decision was 
based on an "obviously inadequate" and unsigned physical 
examination from November 1945.  The veteran argues that his 
flat feet "obviously had not ceased to exist."  Although 
the veteran makes no additional allegations of error, he does 
request that the synovitis, swelling, soreness, and grating 
of the right knee, noted in his service medical records 
between August 1941 and October 1943, be considered.  He 
further requests the following evidence be considered: the 
negative findings from his entrance physical examination 
regarding his feet, the medical history taken on October 19, 
1943, the September 1941 diagnosis of 1º pes planus, and the 
January and October 1945 diagnoses of pes planus in the third 
degree.

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable"" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).

In order to determine whether the February 1946 rating 
decision constituted CUE, the Board must review the evidence, 
which was of record at the time of that rating decision.  A 
determination of CUE must be based on the record and the law 
that existed at the time of the prior unappealed decision.  
See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (citing Russell, 
3 Vet. App. at 314).

The law and regulations with regard to the award of service 
connection that were in effect in February 1946 provided that 
a claimant with active service could be granted service 
connection for disability when the evidence reflects that the 
disability was either incurred in or aggravated by active 
military service.  See generally 38 C.F.R. Supp. 1943, 
§ 2.1077.  The presumption of soundness applicable to the 
veteran's service was for application except in cases where 
the evidence clearly and unmistakably disclosed that the 
disease, injury or disability clearly had its inception 
before the period of active service.  Where clear and 
unmistakable evidence showed that a disability had its 
inception before the period of active service, service 
connection on the ground of aggravation would be conceded in 
a case where there was any increase in the disability 
resulting from the disease or injury manifested on the record 
during active service.  See generally 38 C.F.R. § 2.1079 
(1944).  The regulations at that time did not provide any 
specific instructions for adjudication of claims involving 
knee injury or pes planus.

The evidence of record at the time of the February 1946 
rating decision consisted of the veteran's service medical 
records.  These records reflect that the veteran underwent an 
enlistment physical examination in July 1941.  His 
extremities were found to be normal at that time.    In 
August and September 1941, the veteran was diagnosed with 
synovitis.  Bilateral pes planus, 1st degree, with bulging of 
inner border of right foot was also diagnosed in September 
1941.  The admission notes indicate that the pes planus was 
EPTE (existed prior to enlistment).  The veteran sought 
treatment for painful feet in October 1943 and metatarsal 
supports were made.  The pertinent diagnosis was bilateral 
pes planus, 1st degree.  The veteran was also admitted to the 
hospital for a knee injury work up.  The medical history 
reflected that the veteran had occasional aching of the legs 
while working on the farm prior to service, but no definite 
foot disturbance or pain in the knee.  The history indicated 
that the veteran's right knee became slightly swollen and 
sore without an acute injury.  He was not disabled and 
recovered after one week of treatment of heat applications.  
Since that time the veteran reported that he noticed 
'creaking' in his right knee, most noticeable on flexing 
while bearing weight or during weather changes.  The history 
further discloses that the veteran had flat feet prior to 
service, but felt that the pain in his calves and thighs was 
caused by walking and standing on concrete floors.  He 
reported that the pain in his feet was not severe and 
strapping had not helped.  The physical examination revealed 
no swelling in either knee, no tenderness, and no limitation 
of motion.  There was no grating of the joint on passive 
motion or free active motion.  There was an audible and 
palpable grating on flexing the right knee while standing on 
the right leg.  The pertinent diagnosis was mild pes planus-
bilateral.  The veteran underwent an X-ray and a 
pneumoarthrogram of his right knee.  The X-ray was 
interpreted to show no radiographic evidence of pathology.  
The pneumoarthrogram was interpreted to show that the medial 
meniscus was intact and in place.  No joint mice were seen.  
The lateral meniscus exhibited no breaks, although very 
freely movable.  The cruciate ligaments were not visualized 
in their normal relationship, indicating a possibility of 
pathology in that region.  The veteran indicated that he 
thought he could "get along comfortably well at work" with 
the use of arch supports.  After approximately three weeks, 
the veteran had no complaints of pain and was discharged to 
duty with arch supports.  

The veteran was excused from calisthenics for thirty days in 
January 1944 and diagnosed with pes planus, 1st degree.  
Physical training restrictions were lifted in March 1944.  In 
January 1945, the veteran was diagnosed with 3rd degree pes 
planus, symptomatic.  Arch supports were provided and 
physical training was restricted for thirty days while he 
adjusted to them.  He also had complaints of hip and knee 
pain when running.  He underwent heat treatment and was 
authorized to wear low quarters.  He complained of painful 
feet in February 1945 and was authorized low quarters and 
restricted from physical training for 60 days.  Restrictions 
were lifted in April 1945.  The veteran was again excused 
from drill in June 1945.  Third degree pes planus was 
diagnosed in October 1945 and the veteran was given new arch 
supports and excused from drill for 60 days.  An X-ray of his 
right knee in October 1945 was interpreted to be negative.  
The veteran underwent a physical examination in November 1945 
for purposes of separation.  No musculoskeletal defects were 
noted and the veteran's feet were observed to be normal.  The 
record of physical examination was dated and the name of the 
examiner was typed in, but no signature appears on the 
document.

VA inpatient and outpatient records from February 1998 
through September 2000 reflect treatment for various 
conditions, including a total knee arthroplasty of the right 
knee.

The veteran testified in a board hearing in September 2001.  
He stated that he had no right knee problems during basic 
training.  (Transcript (T.) at page 2).  When he noticed a 
problem with his knee and sought treatment, the medical 
providers blew air in the joint and took X-rays, but no loose 
bones were found.  (T. at page 4).  He also experienced 
problems with his feet while on active duty due to working on 
a concrete floor in an airplane hangar, ramp and flight line.  
(T. at page 7).

Turning to the first element of CUE, a review of the evidence 
of record at the time of the February 1946 rating decision 
shows that the correct facts, as they were known at that 
time, were before the adjudicator.  The veteran's service 
medical records appeared complete at that time, and the 
veteran has not alleged that there were additional service 
medical records that were not before the rating board.  
Neither has he alleged the existence of treatment records for 
his right knee or feet shortly after separation.

The veteran has presented a challenge essentially to the 
interpretation or weighing of the evidence.  Specifically, he 
questions the credibility of the separation examination 
report and asks the Board to disregard it and consider 
several other entries in his service medical records to show 
direct service connection for residuals of a right knee 
injury and aggravation for the pes planus.  Although pes 
planus is not noted on his enlistment physical, it is clearly 
and unmistakably noted in later examinations and the October 
1943 medical history to have pre-existed service.  Thus, the 
presumption of soundness is not for application.  The records 
indicate that the veteran's right knee condition resolved 
with rest.  The pes planus fluctuated in degree from being 
asymptomatic to mild during the veteran's active service.  At 
the time of his separation, he was asymptomatic in his feet 
and his right knee, which does not support a finding of 
chronicity or aggravation.  While the February 1946 rating 
decision did not provide a lengthy overview of the evidence, 
it did note that the residuals of a right knee injury or 
fallen arches were not found on the veteran's last 
examination in November 1945.  The Board finds that the law 
extant in February 1946 was correctly applied.  The fact that 
the examination was not signed is a factor that goes to the 
weight of the evidence.

In view of the foregoing, the Board determines that the 
February 1946 rating decision finding that the veteran did 
not incur or aggravate residuals of a right knee injury and 
pes planus during active service, after weighing the evidence 
of record in conjunction with the then extant law, was not an 
"undebatable" error.  Russell, 3 Vet. App. at 313 (defining 
CUE as an error that is "undebatable," in that "reasonable 
minds could only conclude that the original decision was 
fatally flawed").  As the February 1946 rating decision was 
supported by the evidence and law then of record, it was not 
the product of CUE.  

In light of the above, the Board finds that the veteran has 
failed to establish a valid claim of CUE, and thus his claim 
must be denied due to the absence of legal merit under the 
law.  See Luallen, 9 Vet. App. at 96; Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).


ORDER

The February 1946 rating decision denying service connection 
for residuals of a right knee injury was not the product of 
CUE, and thus the veteran's appeal is denied.




The February 1946 rating decision denying service connection 
for pes planus was not the product of CUE and thus the 
veteran's appeal is denied.



___________________________
WAYNE M. BRAEUER
Member, Board of Veterans' Appeals


 



